Citation Nr: 1645623	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a neurological disorder of right lower extremity, to include as secondary to a service-connected right knee disorder.

2. Entitlement to service connection for a neurological disorder of the left lower extremity, to include as secondary to a service-connected left knee disorder.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, September 2009, and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  In February 2015, the Board remanded this matter for further development.  In that decision, the Board remanded the issues listed on the first page of this decision, and entitlement to service connection for sinusitis, a psychiatric disorder, and a skin disorder.  Service connection for these issues was granted in a July 2015 rating decision.  Thus, they are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain compliance with a prior remand and to obtain clarification so that the issues may be adequately resolved.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As further explained below, another remand is required.

In the February 2015 remand, the Board determined that an examination was needed regarding the Veteran's claimed neurological disorder of the lower extremities, noting that the Veteran contended she had loss of nerves, weakness, and numbness in her legs and feet, secondary to her service-connected bilateral knee disabilities, and that she had been diagnosed with neuropathy of the lower extremities.  In the remand, the Board directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of her claimed lower extremity neurological disorder.  The examiner was asked to identify all current neurological disorders of the lower extremities found on examination, to specifically indicate whether the Veteran has neuropathy, and if any previously diagnosed neurological disorder was not found on examination, to include neuropathy, the examiner was directed to address the prior diagnosis of record.  Finally, for each neurological disorder identified, the examiner was directed to provide an opinion as to whether it is at least as likely as not that the neurological disorder manifested during active duty service or is otherwise related to active duty service, as well as whether the neurological disorder is at least as likely as not caused or aggravated by the service-connected bilateral knee disabilities.

On a VA examination in July 2015, in response to the question of whether the Veteran has a peripheral nerve condition or peripheral neuropathy, the examiner responded "yes", and provided a diagnosis of carpal tunnel syndrome.  Thereafter, the examiner opined that the Veteran's neurological condition was less likely than not caused or aggravated by his service connected bilateral knee disability, and for rationale, the examiner noted that the Veteran's knee condition was an orthopedic local condition, not neurological.  The Board notes that this VA examination is problematic because although a neurological disability of the upper extremities was noted, there was no indication whether the Veteran had a current neurological disability of the lower extremities.  Moreover, there was no indication if any previously diagnosed neurological disorder (to include neuropathy) was not found on examination.  In light of the foregoing, the Board concludes that another medical opinion is needed on the question of whether the Veteran has a neurological disorder of the lower extremities caused or aggravated by his service-connected right and left knee disorders.

Regarding the claim of entitlement to a TDIU, this issue is inextricably intertwined with the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Additionally, multiple disabilities have been service-connected, including a psychiatric disorder evaluated at 70 percent disabling, and the Board finds that a social and industrial survey is now necessary.  See 38 C.F.R. § 38 C.F.R. § 4.16(a), (b) (2015)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed lower extremity neurological disorder.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

First, after examining the Veteran and reviewing the record, the examiner must identify all current neurological disorders of the lower extremities found on examination.  The examiner must specifically indicate whether the Veteran has neuropathy.  If any previously diagnosed neurological disorder is not found on examination, to include neuropathy, address the prior diagnosis of record.

Second, for each neurological disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the neurological disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.  

Third, the examiner must also state whether each diagnosed neurological disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's service-connected bilateral knee disabilities.

2.  After any additional records are associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Those disabilities include posttraumatic stress disorder, left knee medial plica syndrome, right knee medial plica syndrome, postoperative status, allergic rhinitis, acne, and bilateral knee instability.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

